Citation Nr: 0616210	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-26 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), on appeal 
from the initial determination.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.

3.  Entitlement to service connection for major depression as 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
August 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that assigned a 10 percent disability evaluation 
for PTSD, after granting service connection for the same.  
The veteran appealed the assigned rating.  By a rating action 
dated in June 2003, the 10 percent disability rating assigned 
for the veteran's PTSD was increased to 30 percent, effective 
from February 1999 (the date of claim).  This matter also 
stems from a June 2003 rating decision that denied 
entitlement to a total disability evaluation based on 
individual unemployability, and that determined that service 
connection for major depression as secondary to PTSD was not 
warranted.

In a statement received by the Board in April 2006, the 
veteran, through his attorney, raised the claims of service 
connection for panic disorder with agoraphobia as secondary 
to PTSD and service connection for restless leg syndrome as 
secondary to PTSD.  The Board notes that the April 2006 
statement included a copy of a March 2006 letter to the RO 
that also raised these claims and asked that the RO begin 
appropriate consideration and development.  Nevertheless, and 
in order to insure that the claims are not overlooked, the 
issues of entitlement to service connection for panic 
disorder with agoraphobia and restless leg syndrome as 
secondary to PTSD are referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO issued supplement statements of the case addressing 
the issues on appeal in September 2005.  In March 2006, the 
veteran's attorney submitted a February 2006 report from the 
Eastern Colorado VA Health Care System.  The report addressed 
all the issues currently on appeal and is clearly relevant to 
those issues.  It is also new and does not duplicate previous 
evidence.  The RO has not considered that evidence or 
provided the veteran with a supplemental statement of the 
case.  Moreover, the veteran's attorney specifically 
indicated that the veteran did not wish to waive RO 
consideration of the evidence.  He instead asked that the 
matter be returned to the RO.  This matter must therefore be 
remanded in accordance with 38 C.F.R. § 19.31 and 20.1304(c) 
(2005).  See also 38 C.F.R. § 19.9 (2005).

Further, the record shows that the veteran was last examined 
for VA purposes in May 2003.  Additional VA treatment records 
have been received since that examination.  The status of a 
disability is a medical determination which must be made from 
the records, without resort to independent medical judgment 
by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The veteran should therefore be scheduled for 
another VA psychiatric examination.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Eastern Colorado VA Health Care System, to 
include the Pueblo VA medical center, 
dated since August 2005.

3.  Upon completion of the above, the 
veteran should be scheduled for a VA 
examination to determine the current 
severity of his PTSD.  The claims folder, 
to include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folders were 
reviewed.  

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD on his social 
and industrial adaptability.  

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.  

In light of the veteran's recorded 
medical, educational and vocational 
history, the examiner is requested to 
express an opinion as to the degree of 
occupational impairment attributable to 
the service-connected PTSD, as opposed to 
any nonservice-connected disabilities.  In 
particular, describe what types of 
employment activities would be limited 
because of the veteran's service-connected 
PTSD and whether any limitation on 
employment is likely to be permanent.  A 
complete rationale for all opinions should 
be provided.

4.  Following completion of the foregoing, 
the RO should readjudicate the veterans 
claim.  If any benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided a supplemental 
statement of the case (SSOC).  If the 
veteran fails to report for the requested 
examination, citation of 38 C.F.R. § 3.655 
should be included.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of all evidence received since the 
September 2005 SSOC, and discussion of all 
pertinent laws and regulations, including, 
but not limited to the VCAA. Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


